


Exhibit 10.14

 

NON-QUALIFIED STOCK OPTION NOTICE

 

[FIRST NAME] [LAST NAME]

[ADDRESS]

 

This Option Notice (the “Notice”) dated as of June 12, 2009 (the “Grant Date”)
is being sent to you by Virgin Media Inc. (including any successor company, the
“Company”).  As you are presently serving as an employee of Virgin Media Inc. or
one of its subsidiary corporations, in recognition of your services and pursuant
to the Virgin Media Inc. 2006 Stock Incentive Plan (the “Plan”) the Company has
granted you the Option provided for in this Notice. This Option is subject to
the terms and conditions set forth in the Plan, which is incorporated herein by
reference, and defined terms used but not defined in this Notice shall have the
meaning set forth in the Plan.

 

1.  Grant of Option.  The Company hereby irrevocably grants to you, as of the
Grant Date, an option to purchase up to [NUMBER] shares of the Company’s Common
Stock at a price of $8.73 per share (the “Option”).  The Option is not intended
to qualify as an Incentive Stock Option under U.S. tax laws and it is not
intended to qualify as an approved Option under U.K. tax laws.

 

2.  Vesting.  The Option shall vest as to 20% of the shares on January 1, 2010
and as to an additional 20% of the shares on each January 1 thereafter, until
fully vested.  Upon an Acceleration Event the option, to the extent not yet
vested, shall become 100% vested.  The Option shall stop vesting immediately
upon the termination of your employment.

 

3.  Exercise Period.   The Option shall be exercisable as to any or all the
shares as to which the option has become exercisable for a period of 10 years
from the date of grant.  Your right to exercise the option, to the extent
vested, shall terminate on the earlier of the following dates: (a) three months
after your termination other than for Cause; (b) one year after your termination
resulting from your retirement, disability or death; (c) the date on which your
employment is terminated for Cause; or (d) July 11, 2019.

 

4.  Condition to Exercise.  The Option may not be exercised in any circumstances
unless and until the Company is satisfied that: (a) you are at the time of
exercise an employee of the Company, a Subsidiary Company, Parent Company or
Affiliated Entity; and (b) you have remained continuously so employed since the
Grant Date.

 

5.  Manner of Exercise.  The Option may be exercised by delivery to the Company
of a written notice signed by the person entitled to exercise the Option,
specifying the number of shares which such person wishes to purchase, together
with a certified bank cheque or cash (or such other manner of payment as
permitted by the Plan) for the aggregate option price for that number of shares
and any required withholding (including a payment sufficient to indemnify the
Company or any subsidiary of the Company in full against any and all liability
to account for any tax, employee’s National Insurance contributions, or duty
payable and arising by reason of the exercise of the Option).

 

6.  Transferability.  Neither the option nor any interest in the option may be
transferred other than by will or the laws of descent or distribution.

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

 

 

Name:

Neil Berkett

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------
